09-1101-cr(L); 09-1212-cr(CON)
         United States v. Raysor and Henderson


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 16 th day of March, two thousand and ten.
 5
 6       PRESENT: JOSEPH M. McLAUGHLIN,
 7                ROBERT A. KATZMANN,
 8                RICHARD C. WESLEY,
 9                         Circuit Judges.
10
11
12       UNITED STATES OF AMERICA,
13
14                                       Appellee,
15
16                       -v.-                                                   09-1101-cr(L)
17                                                                              09-1212-cr(CON)
18
19       UMEME RAYSOR, et al.,
20
21                                       Defendants,
22
23       CHAKA RAYSOR and DERRICK HENDERSON,
24
25                                       Defendants-Appellants. *
26
27
28



                 *
                 The Clerk of the Court is respectfully directed to amend the official
         captions in these actions to conform to the caption in this summary order.
 1   FOR APPELLANT              GARY SCHOER, Syosset, NY.
 2   CHAKA RAYSOR:
 3
 4   FOR APPELLANT              LARRY SHEEHAN, Bronx,
 5   DERRICK HENDERSON:         NY.
 6
 7   FOR APPELLEE:              ALI KAZEMI, Assistant United
 8                              States Attorney (David C. James,
 9                              Assistant United States
10                              Attorney, on the brief), for
11                              Benton J. Campbell, United
12                              States Attorney for the Eastern
13                              District of New York, Brooklyn,
14                              NY.
15
16        Appeals from the United States District Court for the
17   Eastern District of New York (Vitaliano, J.).
18
19       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

20   AND DECREED that the orders of the district court are

21   AFFIRMED.

22       Defendants-appellees Chaka Raysor and Derrick Henderson

23   (“defendants”) appeal from the district court’s March 11,

24   2009 orders, which denied their motions for a reduction of

25   their sentences pursuant to 18 U.S.C. § 3582(c)(2).     We

26   assume the parties’ familiarity with the facts, the

27   procedural history, and the issues on appeal.

28       Both defendants pled guilty to a single count of

29   conspiring to possess with intent to distribute crack

30   cocaine, in violation of 21 U.S.C. § 846.   At a sentencing

31   proceeding conducted on June 1, 2007, the district court


                                  2
1    determined Raysor’s applicable Sentencing Guidelines range

2    to be 188 to 235 months, and sentenced him, in the main, to

3    204 months’ incarceration.   [Raysor A25, A29] The district

4    court sentenced Henderson on June 22, 2007.     The court

5    calculated a Guidelines range of 151 to 188 months and

6    sentenced him principally to 174 months’ incarceration.

7    [Henderson A28, A43 A49] Both defendants are presently

8    incarcerated.

9        In 2008, following amendments to the Sentencing

10   Guidelines that instituted a two-level reduction of the

11   offense level for crack-related crimes, both defendants

12   moved for a reduction of their sentence.     See U.S.S.G. supp.

13   to app. C, amend. 706 (2007) (amending the drug quantity

14   table for U.S.S.G. § 2D1.1); U.S.S.G. supp. to app. C,

15   amend. 713 (2007) (applying Amendment 706 retroactively).

16   In separate orders, the district court calculated new,

17   reduced Guidelines ranges for each defendant, which are

18   unchallenged on appeal.   Nevertheless, based on renewed

19   consideration of the factors set forth in 18 U.S.C. §

20   3553(a), the court declined to alter either defendant’s

21   sentence.   [Raysor A43-44; Henderson A25]

22       We review the district court’s denial of defendants’


                                   3
1    motions for abuse of discretion.    United States v. Borden,

2    564 F.3d 100, 104 (2d Cir. 2009).    Defendants do not dispute

3    that the district court re-considered the § 3553(a) factors

4    in connection with their motions, as it was obligated to do.

5    See 18 U.S.C. § 3582(c)(2).    In doing so, the court

6    emphasized the considerations that guided its initial

7    application of these factors with respect to each defendant

8    at the time he was originally sentenced.    That approach, in

9    and of itself, did not constitute an abuse of discretion.

10       Moreover, the district court was authorized — but not

11   obligated — to reduce defendants’ sentences.    At bottom,

12   however, defendants’ appellate arguments indicate that they

13   simply disagree with the manner in which the court applied

14   the § 3553(a) factors when resolving their motions.     Such

15   contentions are insufficient to warrant relief from this

16   Court.   Accordingly, the district court’s orders are

17   AFFIRMED.

18
19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21
22




                                    4